As filed with the Securities and Exchange Commission on April 20, 2012 1933 Act Registration No. 333-162441 1940 Act Registration No. 811-22338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 37 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 38 [X] LEGG MASON GLOBAL ASSET MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) 100 International Drive Baltimore, Maryland 21202 (Address of principal executive offices) Registrant's telephone number, including area code: (410) 539-0000 Name and address of agent for service: Copy to: RICHARD M. WACHTERMAN, ESQ. Legg Mason & Co., LLC 100 International Drive Baltimore, Maryland 21202 (Name and address of agent for service) ARTHUR C. DELIBERT, ESQ. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: []immediately upon filing pursuant to Rule 485(b) [X]onMay20, 2012, pursuant to Rule 485(b) []60 days after filing pursuant to Rule 485(a)(1) []on , pursuant to Rule 485(a)(1) []75 days after filing pursuant to Rule 485(a)(2) []on , pursuant to Rule 485(a)(2) If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 37 is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended (the “Securities Act”), solely to designate May 20, 2012 as the new effective date for Post-Effective Amendment No. 20 filed pursuant to Rule 485(a) under the Securities Act on June 10, 2011. This Amendment relates solely to the Legg Mason BW Classic Large Cap Value Fund (the “Fund”), a series of Legg Mason Global Asset Management Trust (the “Registrant”). This Amendment does not supersede or amend any disclosure in the Registrant‘s registration statement relating to any other series of the Registrant. Legg Mason Global Asset Management Trust Contents of Registration Statement This Registration Statement consists of the following papers and documents: Contents of Registration Statement Part A. The Prospectus of the Fund is incorporated by reference to Post-Effective Amendment No. 20 to the Registrant’s Registration Statement, as filed with the Securities and Exchange Commission on June 10, 2011 (0000898432-11-000762) (“PEA 20”). Part B. The Statement of Additional Information of the Fund is incorporated by reference to PEA 20. Part C. - Other Information Signature Page This registration statement does not affect the registration of any series or any class of a series of the Registrant not included herein. Legg Mason Global Asset Management Trust Part C.
